ROY, C.

Felony: Appeal to be Perfected Months.

The defendant was on March 16, 1912, convicted of a felonious assault and sen-tenced to two years in the penitentiary, and, ^ , ; „ . on the same day, appealed, lie was given leave to file a bill of exceptions on or before August 31,1912, on which day the bill of exceptions was filed. The transcript of the record was' filed in this court March 25, 1913, more than a year after the appeal was taken.
Section 5313, Revised Statutes 1909, provides that on the failure of the appellant in a felony case to perfect his appeal within twelve months' from the time the appeal was granted, the appeal shall on motion of the Attorney-General be dismissed unless the defendant shall show to the satisfaction of the court good causefor not perfecting his appeal.
The Attorney-General has filed a motion to dismiss the appeal on account of the delay, and the appellant has made no attempt to explain or excuse the deilay.
In accordance with our duty, we dismiss the appeal.
Williams, C., concurs.
PER CURIAM. — The foregoing opinion of Rot, C., is adopted as the opinion of the court.
All the judges concur.